Citation Nr: 0218330	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1957 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The Board notes that the veteran also perfected an appeal 
of the RO's March 1998 denial of service connection for 
disorders of the right knee, left knee, and lumbar spine.  
However, the RO resolved all three issues in the veteran's 
favor in a November 1999 rating decision.  Therefore, 
these issues are not currently before the Board.  

In addition, the RO denied service connection for a left 
ankle disorder in an August 2001 rating decision.  
Similarly, the RO acted on the veteran's claim for an 
increased rating for his back disability in a September 
2002 rating action.  Review of the claims folder fails to 
disclose any notice of disagreement with either 
determination.  Therefore, neither issue is in appellate 
status.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  There is no competent evidence of a nexus between the 
veteran's current right ankle disorder and his period of 
active service or any incident therein.  



CONCLUSION OF LAW

A chronic right ankle disorder was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the March 1998 rating decision, March 1999 statement of 
the case, and December 1999 supplemental statement of the 
case, the RO provided the veteran and his representative 
with the applicable law and regulations and gave notice as 
to the evidence needed to substantiate his claim.  In 
addition, the hearing officer from the April 1999 RO 
hearing explained to the veteran the requirements for 
establishing service connection for the right ankle 
disability, specifically evidence that related the 
disorder to service.  Finally, in letters dated in January 
2001, the RO advised the veteran of the notice and duty to 
assist provisions, including the respective 
responsibilities of the parties to identify and secure 
evidence, listed what evidence was already of record, 
explained what additional evidence was needed to prevail 
on the claim, and asked the veteran to submit or authorize 
the release of additional evidence relevant to the claim.  
The Board finds that the RO has afforded the veteran all 
notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

With respect to the duty to assist, the claims folder 
contains service medical records, reports of relevant 
medical examinations, and private medical records as 
authorized by the veteran.  The veteran also submitted 
medical records associated with his period of civil 
service employment.  There is no allegation from the 
veteran or indication from the record that additional 
pertinent evidence remains outstanding.  Accordingly, the 
Board finds that the duty to assist is satisfied.  
38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
all required notice and assistance has been provided and 
the RO considered the claim under the provisions of the 
VCAA, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Upon review of the record, the Board finds that the 
preponderance of the evidence is against service 
connection for a right ankle disorder. Id.  The report of 
the December 1997 VA examination shows a diagnosis of 
lipping of the tips of the medial and lateral malleoli of 
the right ankle, most likely due to osteoarthritis.  
During the examination, the veteran related that he 
experienced right ankle pain shortly after he developed 
right knee pain in 1957.  During his April 1999 personal 
hearing, he indicated that he injured the right ankle in 
November 1957 during a parade.  He went to the dispensary 
and was given light duty.  He thought he also hurt the 
right ankle during the skating incident in which he 
injured his knee, but stated that treatment focused on the 
knee.      

However, review of service medical records dated in 
November 1957 reflected complaints related to the 
veteran's flat feet associated with a parade or parade 
practice.  Service medical records are completely negative 
for any complaint, finding, or diagnosis of right ankle 
disorder, to include at the time of the February 1960 
separation examination.  Thus, there is no basis for 
establishing service connection due to chronicity in 
service or disorder seen in service with continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 494-97.  

During the April 1999 hearing, the veteran described an 
incident in which he hurt the ankle in 1967, when he was 
out of service.  Records submitted by the veteran confirm 
injury to the right heel in October 1967, as well as right 
ankle sprain in October 1981.  These records constitute 
the only evidence of right ankle injury, which occurred 
years after service.  

Moreover, there is no competent evidence of a nexus 
between the veteran's current right ankle disability and 
service or any incident therein.  The determination as to 
the etiology of the ankle disorder requires medical 
knowledge and training.  Therefore, the veteran's lay 
opinion that the right ankle disorder is related to 
service is not competent evidence needed for establishing 
service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Absent any medical evidence 
that even suggests a connection between the current right 
ankle disorder and in-service injury or incident, service 
connection is not in order.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).   

In conclusion, the Board finds that the evidence for and 
against the veteran's claim is not so evenly balanced as 
to require resolution of doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a right ankle disorder.  The appeal is 
denied.  






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right ankle disorder is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

